Citation Nr: 1422686	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-40 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to the benefits currently sought on appeal.

The Veteran testified at an April 2014 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issue of whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2014 hearing transcript.  The Veteran initially filed a claim for entitlement to service connection for PTSD in May 2007, which was denied in a March 2008 rating decision.  The Veteran timely filed a notice of disagreement (NOD) in April 2008 and a SOC was issued in March 2009.  The Veteran filed an untimely Form 9 with respect to the PTSD claim in October 2009 and included additional information regarding the denial of entitlement to service connection for PTSD.  As the Form 9 was not timely, this statement was accepted by the RO as a claim to reopen the issue of entitlement to service connection for PTSD.  See RO letter dated February 2010.  The Veteran was subsequently denied entitlement to service connection for PTSD in an August 2010 rating decision.  The Veteran timely filed a NOD in September 2011 and a SOC was issued in August 2013.  The Veteran, however, did not timely file a substantive appeal and the RO thus closed the appeal pursuant to 38 C.F.R. § 19.32 (2013).  Accordingly, the matter of whether the previously denied claim should be reopened is referred to the RO.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claim for entitlement to service connection for OSA, a private medical record shows that the Veteran was diagnosed with OSA in October 2008.  At the April 2014 hearing, the issue of direct service connection was also addressed and testimony from the Veteran and his spouse indicated that the Veteran had problems sleeping in the military that have continued since service.  

Here, the current medical evidence establishes that the Veteran has been diagnosed with OSA.  The Veteran and his spouse have provided competent and credible lay testimony he had sleeping problems in-service that have continued since service.  The question therefore remains whether the evidence indicates that there may be an association.  Such an indication will be found when there is "medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Based on the evidence of record, the Board finds that the Veteran has met the guidance set forth in McLendon and the Veteran must be afforded an examination, and an opinion must be obtained.  
         
With regard to the Veteran's claim for entitlement to service connection for hypertension, it is noted that the Veteran has asserted that this condition is related to herbicide exposure or secondary to PTSD.  On review of the record, a VA Compensation and Pension examination is warranted as to whether the Veteran's hypertension is etiologically related to presumed in-service Agent Orange exposure related to his Vietnam service.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

Finally, there are outstanding VA treatment records that are not associated with the claims file.  Specifically, in the August 2013 SOC (for the Veteran's OSA and hypertension claims), in the evidence portion, outpatient treatment records from the Biloxi VAMC from July 2008 to November 2012 are referenced as electronically reviewed.  No VA treatment records, however, are associated with the Veteran's physical claims file, or in VBMS or Virtual VA.  In addition, in a March 2009 statement, the Veteran requested that VA obtain his medical records from the VAOPC in Biloxi and Mobile.  On remand, all VA treatment records must be associated with the claims file.     

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records with the Veteran's claims file, including, but not limited to those, dating from July 2008.  

2.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea (OSA).  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's OSA had its clinical onset during active service or is related to any in-service disease, event, or injury, including the Veteran's reported trouble sleeping in-service that has continued since service.  

The examiner must provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of his hypertension.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, including the Veteran's presumed exposure to herbicides.  In providing this opinion, the examiner should indicate consideration of the 2006 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available). 

The examiner must provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



